
	
		II
		109th CONGRESS
		2d Session
		S. 1
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			Mr. Martinez (for
			 himself, Mr. Kyl,
			 Mrs. Dole, Mr.
			 Hagel, Mr. Enzi,
			 Mr. Allard, and Mr. Allen) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To award a congressional gold medal to Margaret Thatcher,
		  in recognition of her dedication to the values of free markets and free
		  minds.
	
	
		1.Short titleThis Act may be cited as the Margaret
			 Thatcher Congressional Gold Medal Act.
		2.FindingsThe Congress finds as follows:
			(1)Margaret Thatcher was born in Grantham in
			 Lincolnshire in eastern England on October 13, 1925.
			(2)Margaret Thatcher graduated from the
			 University of Oxford with degrees in both chemistry and law.
			(3)At age 34,
			 Margaret Thatcher’s interest in politics drove her to enter into
			 Parliament.
			(4)In 1975, after
			 serving several years as Education Minister, Margaret Thatcher was elected to
			 lead the Conservative Party.
			(5)Margaret Thatcher
			 became Prime Minister in 1979, a position she held until 1990, becoming the
			 longest serving British Prime Minister in the 20th century.
			(6)As Prime Minister,
			 Margaret Thatcher led a revolution in the privatization of nationalized
			 industries, which led to increased profits and the effects of which spilled
			 over into more than 50 countries on almost every continent and became one of
			 the United Kingdom’s biggest contributions to practical economics of the
			 world.
			(7)In 1982, Margaret
			 Thatcher led the United Kingdom to victory over Argentina in the battle for the
			 Falkland Islands.
			(8)Admired by Ronald
			 Reagan, Margaret Thatcher’s close friendship with the United States led to a
			 potent foreign policy partnership that contributed to the end of Soviet
			 communism.
			(9)Margaret Thatcher
			 has received the Presidential Medal of Freedom and the Republican Senatorial
			 Medal of Freedom.
			(10)The Congress
			 wishes to express its gratitude and admiration to Margaret Thatcher.
			3.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design to Margaret Thatcher, in recognition of her
			 dedication to the values of free markets and free minds.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority to use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
